Citation Nr: 0103273	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for ischemic heart 
disease with angina pectoris and coronary artery disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
February 1986.  Apparently, the veteran also had additional 
periods of active duty, including from December 1965 to 
December 1968.  However, the earlier periods of active duty 
service have not been verified and an earlier claims folder 
for the veteran appears to be missing or to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Nevertheless, for the purposes of this appeal, 
verification of the earlier periods of service is not 
essential. 

This appeal arises from a December 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied a 
claim for an increased evaluation for ischemic heart disease, 
which is currently evaluated as 30 percent disabling.  


REMAND

The veteran was scheduled to testify at a hearing before the 
Board via videoconferencing on July 24, 2000.  He did not 
appear at that hearing, the same day he called the RO to seek 
to reschedule his videoconference.  The Board of Veteran's 
Appeals (Board) treated this request as a motion under 
38 C.F.R. § 20.704(d) (2000), and granted the veteran's 
motion on January 26, 2001.  Therefore, the purpose of this 
remand is to reschedule the veteran for a hearing before a 
Member of the Board via videoconferencing at the RO.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO must reschedule the veteran for 
a hearing before the Board via 
videoconferencing as expeditiously as 
possible.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Following completion of the above development, the case 
should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


